Case 16-25957   Doc 87   Filed 03/10/21 Entered 03/10/21 10:06:44   Desc Main
                           Document     Page 1 of 4
Case 16-25957   Doc 87   Filed 03/10/21 Entered 03/10/21 10:06:44   Desc Main
                           Document     Page 2 of 4
Case 16-25957   Doc 87   Filed 03/10/21 Entered 03/10/21 10:06:44   Desc Main
                           Document     Page 3 of 4
Case 16-25957   Doc 87   Filed 03/10/21 Entered 03/10/21 10:06:44   Desc Main
                           Document     Page 4 of 4
